NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                      CHARLES W. GIBSON, Appellant.

                              No. 1 CA-CR 14-0413
                                FILED 6-30-2015


            Appeal from the Superior Court in Coconino County
                         No. S0300CR201300629
                   The Honorable John N. Lamb, Judge

                                   AFFIRMED


                                    COUNSEL

Office of the Attorney General, Phoenix
By Michael T. O’Toole
Counsel for Appellee

Office of the Coconino County Public Defender, Flagstaff
By Brad Bransky
Counsel for Appellant
                            STATE v. GIBSON
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Randle H. Howe and Judge Peter B. Swann joined.


GOULD, Judge:

¶1              Defendant, Charles W. Gibson, timely appeals from his
convictions and sentences for six counts of child molestation, two counts of
sexual conduct with a minor, and one count of continual sexual abuse of a
child for acts involving his two grandsons, M.T. and A.G., and his girlfriend
Sharon’s grandson, N.M.1 For the reasons set forth below, we affirm.

                              DISCUSSION

                          Amendment of Indictment

¶2           The State filed an initial indictment on August 8, 2013. Each
of the charges against Defendant alleged a range of dates for the offenses
charged. On August 26, 2013, the state filed a motion stating its intent to
amend the date ranges in the indictment “should the victims provide
different dates for the charged incidents than previously described.”
Defendant did not respond to this motion.

¶3            On the first day of trial the prosecutor advised the court and
defense counsel that based on M.T.’s testimony, he would be seeking to
amend the dates in the indictment. After all three victims had testified and
the State had rested, the prosecutor again moved to amend the indictment
to conform to the victims’ testimony and submitted a proposed amended
indictment to the court. Defense counsel requested additional time to
review the proposed amendments. The trial court agreed, and stated it
would revisit the motion to amend on the following day.

¶4            On the following day, the court returned to the issue of the
proposed amended indictment.         Defense counsel objected to the
“modification of [the] date ranges” because it was “not correcting a
technical error” in the indictment. Also, according to counsel, Defendant

       1 We view the evidence in the light most favorable to sustaining the
convictions and resolve all reasonable inferences against defendant. State
v. Karr, 221 Ariz. 319, 320, ¶ 2 (App. 2008).


                                     2
                             STATE v. GIBSON
                            Decision of the Court

had “been working for two years going through his phone records trying
to identify . . . dates, times and places” and, “now [that] the ranges [had]
changed again,” it “altered our defense” and triggered “notice issues.”
Defense counsel argued that the original indictment broadened the date
ranges to the point that Defendant was unable to present an alibi defense,
but now that the proposed amendments narrowed some of those ranges
again it was possible that Defendant “could have presented an alibi
defense,” which constituted actual prejudice.

¶5            The trial court agreed with the prosecutor that Defendant had
sufficient notice of the proposed amendments and that the proposed
changes were simply “a correction of mistake of fact” permitted by Rule
13.5(b) of the Arizona Rules of Criminal Procedure. The amended
indictment was provided to the jury for its deliberations.

¶6            On appeal, Defendant claims that the trial court abused its
discretion by allowing the State to amend the indictment. Specifically,
Defendant argues that had he known the time ranges would be narrowed,
it might have been possible for him to review his phone records and present
an alibi defense. Thus, he asserted the amendments caused him actual
prejudice and denied him proper due process notice.

¶7            We review for an abuse of discretion a trial court’s decision to
permit the amendment of an indictment. State v. Buccheri-Bianca, 233 Ariz.
324, 329, ¶ 16 (App. 2013). Rule 13.5(b) permits an indictment to be
amended “only to correct mistakes of fact or remedy formal or technical
defects, unless the defendant consents to the amendment.” Ariz. R. Crim.
P. 13.5(b). “A defect may be considered formal or technical when its
amendment does not operate to change the nature of the offense charged or
to prejudice the defendant in any way.” State v. Bruce, 125 Ariz. 421, 423
(1980). An indictment is automatically deemed amended “to conform to
the evidence adduced at any court proceeding” if the amendment “results
in no change in the underlying offense or actual prejudice to the
defendant.” Ariz. R. Crim. P. 13.5(b); State v. Jones, 188 Ariz. 534, 544 (App.
1996), abrogated on other grounds by, State v. Ferrero, 229 Ariz. 239 (2012).

¶8            As Defendant concedes, generally “[a]n error as to the date of
the offense alleged in the indictment does not change the nature of the
offense, and therefore may be remedied by amendment” absent actual
prejudice to the defendant. Jones, 188 Ariz. at 544. Furthermore, Defendant
bears the burden of showing that he suffered actual prejudice by the
amendment. Id.




                                      3
                            STATE v. GIBSON
                           Decision of the Court

¶9            The record shows that the prosecutor notified Defendant and
the court months prior to trial that he would seek to amend the dates of the
charged offenses. The prosecutor stated that he anticipated there might be
varying testimony regarding the dates of the offenses given the young ages
of the victims at the time of the offenses, the length of time over which the
offenses occurred, and the length of time between the offenses and the trial
itself. Thus, defense counsel was given notice well before trial of the
possible amendments.

¶10           Defendant also argues that the narrowing of the date ranges
caused him actual prejudice because, had he known the offense dates
would be narrowed, he would have looked more closely at his phone
records and might have been able to devise a viable alibi defense.
However, the time frames in the indictment were narrowed as to only three
offenses: two counts of sexual conduct with a minor involving A.G.,
Amended Counts 7 and 8, in which the end date was reduced by one year
from 10/31/2011 to 10/31/2010 and from 5/31/2012 to 5/31/2011
respectively; and the sole count of continuous sexual abuse of a child,
involving M.T., Amended Count 10, in which the range was changed from
“on or between 5/1/2001 and 4/30/2011” to “on or between 5/1/2002 and
12/31/2006.”

¶11           The record establishes that Defendant reviewed and studied
his phone records for over two years in preparation for trial and decided
not to present an alibi defense. Defendant’s defenses were that the offenses
never happened, and that the victims were lying because they were angry
with him because of some disciplinary action or because he did not allow
them to do something they wanted to do. In addition, Defendant
maintained that his son, A.G.’s stepfather, was supporting the allegations
against him based on financial interests and motivations.

¶12            The narrowing of the date ranges did not present Defendant
here with any new dates to account for that were not already known to him.
Indeed, the amendments assisted Defendant by narrowing the range of
dates for the commission of the subject offenses. Furthermore, Defendant
fails to establish that he suffered “actual prejudice” because he does not
claim, let alone show, that his phone records would have provided him
with an alibi defense to the charges within the new, narrowed time frames.
See State v. Hamilton, 177 Ariz. 403, 410 n.6 (App. 1993) (defendant’s
assertion that he could not present alibi defense because he could not
reconstruct his life for a specific year is a “theoretical, not an actual
prejudice, that could be asserted any time an offense was alleged to have
occurred over a period of time”).


                                     4
                             STATE v. GIBSON
                            Decision of the Court

                   DVD Evidence/Homosexual Pornography

¶13          Defense counsel objected to the state’s admission of a DVD
that was found in a drawer in Defendant’s office. The DVD was entitled
“Bruce’s Bareback Yard, Bareback 8” that contained homosexual
pornography. The drawer also contained various sex toys and two other
DVDs with adult heterosexual pornography.

¶14         Defense counsel argued at various points throughout the trial
that the DVD was irrelevant because none of the victims reported that
Defendant had shown them the DVD and because adult gay male
pornography did not denote an interest in children.

¶15            During defense counsel’s cross-examination of Defendant’s
daughter regarding Defendant’s relationships with various women over
the years, the trial court questioned defense counsel about the relevancy of
these questions. The court asked counsel if the questions were intended “to
show that [defendant was] interested in women.” Defense counsel replied,
“that’s true, and that’s part of our defense.” Based on this response, the
trial court determined that Defendant had “opened the door” to the
evidence, and that the state would be permitted to show Defendant had gay
pornography.

¶16            On appeal, Defendant argues that the evidence was not
relevant and that it was unduly prejudicial. We review a trial court’s
evidentiary rulings for an abuse of discretion and give great deference to
the trial court’s determination of relevance. State v. Rose, 231 Ariz. 500, 514,
¶ 63 (2013). Evidence is relevant if it has any tendency to make the existence
of any fact that is of consequence more or less probable than it would be
without the evidence. Ariz. R. Evid. 401; State v. Oliver, 158 Ariz. 22, 28
(1988) (citing State v. Adamson, 136 Ariz. 250, 259 (1983). This standard of
relevance is not particularly high. Id. Moreover, by putting on evidence, a
defendant may open the door to proper rebuttal evidence that may not
otherwise have been admissible. State v. Fulminante, 161 Ariz. 237, 254
(1988). In rebuttal, the state may then offer “any competent evidence that
directly replies to or contradicts any material evidence introduced by the
accused.” Id.

¶17            Defense counsel referenced Defendant’s “adult appropriate
relationships” with his “long-term girlfriend” and another woman he dated
in her opening argument. As noted above, defense counsel admitted to the
trial court that, as part of the defense, she sought to show that Defendant
was interested in women, not men. Consequently, Defendant testified



                                       5
                             STATE v. GIBSON
                            Decision of the Court

about his “adult female relationships” including his relationships with his
ex-wife, his long-time girlfriend, a former neighbor and women he met on-
line or at work. During cross examination, when asked directly if he was
“indicating to the Jury that [he] did not molest [his] grandchildren, at least
in part because [hedid not] have any interests in males,” Defendant replied,
“[t]hat is correct, to 150 percent, yes, sir.”

¶18           This evidence clearly opened the door to the admission of the
DVD to rebut Defendant’s claims that he did not commit the offenses
because, among other things, he had no interest in males. See State v.
Hausner, 230 Ariz. 60, 78, ¶ 71 (2012) (court did not clearly abuse its
discretion in admitting evidence of defendant’s bisexuality where
defendant placed his bisexuality at issue); see also State v. Leyvas, 221 Ariz.
181, 189, ¶ 25 (App. 2009) (when party “opens the door” to otherwise
objectionable testimony there is no error as long as response is “pertinent”
and “responsive to the invitation”).

¶19           Furthermore, the prosecutor made no improper use of the
evidence. In his closing arguments, the prosecutor argued only that
Defendant’s claim that he did not commit the offenses because he had no
interest in men were belied by the “explicitly pornographic homosexual
DVDs” found in his possession. We also disagree with Defendant’s
contention that the “particular title” of the DVD “was likely extremely
offensive” to some jurors such that it would have invited them to speculate
that defendant committed the offenses. The prosecutor did nothing to
suggest that the mere possession of homosexual pornography made it
likely that Defendant had committed these offenses, and Defendant’s
argument is speculative and unsupported by the record. The trial court
did not abuse its discretion in finding the evidence of the DVD admissible.
Rose, 231 Ariz. at 514, ¶ 63.

                           State’s Rebuttal Witness

¶20           In his case-in-chief, Defendant presented three witnesses who
testified regarding his character for truthfulness: Lewis M., a business
acquaintance turned friend; Albert T., a friend of 25 years and fellow Elk
member, who had a business relationship with Defendant off and on, over
the years; and Judy L., a former neighbor of Defendant’s, who acted as a
real estate broker for Defendant and had an intimate relationship with
Defendant at one point.

¶21          During his cross-examination of Albert, the prosecutor
attempted to question him about whether he was aware that Defendant was



                                      6
                            STATE v. GIBSON
                           Decision of the Court

“sleeping” with Judy while representing that he was in a committed
relationship with Sharon, another woman. Defense counsel objected to the
question as a “mischaracterization of the evidence,” because there had been
no testimony at trial by either Defendant or Sharon that Defendant was
doing “anything dishonest,” and because the evidence was irrelevant. The
prosecutor avowed to the court that he was prepared to call a rebuttal
witness who would testify exactly to this, and stated that he wished to ask
the question because “that might affect his opinion about [Defendant’s]
truthfulness.” The court permitted the question, and Albert responded that
he had “no knowledge” of Defendant’s “cheating.”

¶22           When the prosecutor attempted to follow up by asking
whether Albert thought “cheating or infidelity sa[id] something about [a]
person’s character,” defense counsel again objected. A bench conference
was held at which both counsel and the court attempted to reconstruct prior
testimony from memory and notes. The prosecutor stated that he would
put Defendant’s daughter on in rebuttal, who would testify that Defendant
had asked her to “cover up” the relationship. The bench conference ended,
and the trial court sustained defense counsel’s objection to the follow up
question.

¶23           Without objection, defense counsel next asked Albert two
question from the jury: (1) “[Can you g]ive an example of honesty shown
by [Defendant] that you are able to characterize him as honest?” and (2)
“Do you have any knowledge of infidelity?” Albert provided two examples
in response to the first question, and replied “I do not” to the second.

¶24            In rebuttal, the prosecutor called Defendant’s daughter, who
testified that Defendant was seeing two women at the same time and that
Defendant had asked her to assist him covering up the relationships.
Defendant’s daughter also testified that Defendant had taken jewelry and a
fur coat from his mother’s house after her death. Defense counsel did not
object to the testimony on the grounds that it was improper rebuttal
testimony.

¶25            On appeal, Defendant argues that calling a rebuttal witness
for the sole purpose of offering direct testimony of specific acts of
dishonesty was improper and outside the scope of Arizona Rule of
Evidence 608. Defendant acknowledges that he failed to raise his objection
before the trial court and that we are limited to a fundamental error review.
State v. Henderson, 210 Ariz. 561, 567, ¶ 19 (2005). The burden of persuasion
in fundamental error review is on defendant. Id. “To prevail under this




                                     7
                             STATE v. GIBSON
                            Decision of the Court

standard of review, a defendant must establish both that fundamental error
exists and that the error in his case caused him prejudice.” Id. at 567, ¶ 20.

¶26          Proof of specific instances of a person’s conduct is admissible
only when character or a trait of character is an essential element of a
charge, claim or defense or pursuant to Rule 404(c). Ariz. R. Evid. 405(b).
Truthfulness or honesty is not an essential element of any of the charges in
this case.

¶27            We conclude reversal is not warranted in this case because
Defendant has failed to prove that the error was fundamental “in light of
the facts and circumstances of his case.” See State v. Dickinson, 233 Ariz. 527,
530, ¶ 12 (App. 2013) (finding that the error may be fundamental in one case
but not in another). Fundamental error is error that goes “to the foundation
of the case, error that takes away from the defendant a right essential to his
defense, and error of such magnitude that [he] could not possibly have
received a fair trial.” Henderson, 210 Ariz. at 607, ¶ 19.

¶28            The issue of Defendant’s truthfulness was not an essential
element of any of the charges or defenses in this case; it was collateral and
did not go to the foundation of his case or deprive Defendant of a right
essential to his defense or of a fair trial. Id. Furthermore, Defendant fails to
prove prejudice. A defendant must “affirmatively ‘prove prejudice’ and
may not rely upon speculation to carry his burden” under a fundamental
error standard. Dickinson, 233 Ariz. at 531, ¶ 13. To do so, the defendant
must show that a reasonable jury could have reached a different verdict if
the evidence had not been admitted. Id. The evidence presented by
Defendant’s daughter here was brief and collateral to the charges and
counter-balanced by Defendant’s witnesses’ testimony of their perceptions
and dealings with Defendant. The testimony was never mentioned in
closing arguments by either the prosecutor or defense counsel. Defendant’s
claims that the evidence was so “inflammatory” and “damning” that it
deprived him of a fair trial amounts to speculation, particularly in light of
all of the other evidence at trial. Id.

                              Witness Vouching

¶29            Defendant argues also for the first time on appeal that two
defense witnesses, Defendant’s grandson Levi and Defendant’s girlfriend
Sharon, improperly vouched for A.G. and N.M.’s credibility. We review
this claim for fundamental error as well. Henderson, 210 Ariz. at 567, ¶ 19.

¶30          During her questioning of Levi, defense counsel elicited
testimony that Defendant had never done anything sexually inappropriate


                                       8
                            STATE v. GIBSON
                           Decision of the Court

with him and also that A.G. had never told him anything about what
happened with Defendant. On cross-examination, the prosecutor referred
Levi to an interview Levi had with a detective in which Levi had indicated
that some of the things that A.G. had said “kind of made sense” from things
that Defendant had said to Levi. Levi testified that he believed the reason
A.G. did not tell him what was happening with Defendant at the time was
because Defendant told A.G. that he was also “doing the same things” with
Levi, leading A.G. to believe the conduct was “okay.”

¶31           During her questioning of Sharon, defense counsel elicited
testimony that she never noticed any inappropriate behavior between N.M.
and Defendant. Sharon also testified that, although she learned in 2006 that
N.M. had accused Defendant of molesting him, she continued to live with
Defendant “a couple more years” and was still seeing Defendant at the time
he was arrested for the present offenses. During cross-examination of
Sharon, the prosecutor asked Sharon to clarify if the reason she continued
to stay with Defendant after N.M.’s allegations was based on a conclusion
that Defendant did not commit the acts, or because Defendant no longer
had contact with N.M. after the accusations. Sharon testified that she
tended to believe N.M., but continued to see Defendant because, after the
accusations, Defendant no longer had contact with her grandson.

      [Prosecutor]: So if somebody were trying to imply by all of
      this that you don’t believe your grandson, is that inaccurate?

      [Sharon]: That is very inaccurate.

¶32           Contrary to Defendant’s contentions, the challenged
testimony was not improper vouching for the victims’ credibility. See State
v. Doerr, 193 Ariz. 56, 63, ¶ 26 (1998) (“One witness may not . . . state an
opinion as to the credibility of another.”) Neither witness expressed his or
her opinion that the victims were telling the truth. Their testimony was the
State’s attempt to respond to defense counsel’s implication that A.G. was
not to be trusted because he did not confide in his brother and that N.M.’s
accusations were questionable because his own grandmother continued to
live with Defendant despite his allegations. Levi’s testimony explained
why A.G. might not have immediately confided in him, and Sharon’s
explained why she could nonetheless continue to live with Defendant.
Under these circumstances, the State was entitled to address the impression
left by defense counsel’s questions. See id. at 63, ¶ 27 (where defendant
opens door to comments or testimony that require some response he cannot
complain about result he caused).




                                     9
                            STATE v. GIBSON
                           Decision of the Court

                   Detective’s Reference to Uncharged Acts

¶33           Flagstaff Police Detective Jared Wotasik interviewed A.G. in
June 2013, approximately a year prior to trial. Defendant called Wotasik as
a witness in his case-in-chief. On direct, defense counsel asked Wotasik
questions suggesting that during the interview A.G. was “demonstrating
some reluctance or hesitation” and being “ambiguous and having trouble
providing details about the events.” Defense counsel then asked questions
suggesting that Wotasik ended the interview and continued it to July
because he was not getting the information he wanted. In response,
Wotasik testified that the interview was ended because A.G. had not
realized “how much [the interview] would bring out in him” and was
“emotionally overwhelmed,” and not because of any “reluctance” by A.G.
to provide information about the incidents.

¶34            During cross-examination, the prosecutor asked Wotasik to
give “a sense” of what it was like during the June interview when A.G. tried
to tell Wotasik about “what his grandpa did to him.” Wotasik responded
that “it was extremely difficult,” that A.G. was “very emotional from the
beginning,” “cry[ing] several times and breaking down,” and that “[t]here
was no way [A.G.] could emotionally continue.” The prosecutor also asked
Wotasik directly, “[d]id [A.G.] state, in your presence, at least once, that
there were things that his grandpa had done to him that he would never
tell us about because he was too embarrassed?” Wotasik replied, “[y]es.”

¶35          On appeal, Defendant argues that the testimony about other,
uncharged acts is improper hearsay that also violated Rule 404 and that the
testimony deprived him of a fair trial by causing the jury to speculate about
other “uncharged depraved acts” he committed. The State responds that
the statement was not improper hearsay, or improper Rule 404 evidence,
because it was not offered to prove that the other acts actually existed but
simply to explain why the interview was ended.

¶36            Defendant concedes he failed to object to this testimony, and
as a result this issue is subject to fundamental error review. Henderson, 210
Ariz. at 567, ¶ 19.

¶37           We find no error. It is not clear from the record whether the
subject testimony referred to uncharged acts. A.G. testified, without
objection, that there were “so many instances” of abuse that had occurred
with Defendant that were “scattered” over time and that he was testifying
only about certain incidents for which he remembered specific details.
Defendant has also failed to prove actual prejudice. See id., (defendant must



                                     10
                             STATE v. GIBSON
                            Decision of the Court

prove error was “of such magnitude that [he] could not possibly have
received a fair trial”); Dickinson, 233 Ariz. at 531, ¶ 13 (to prove actual
prejudice defendant must show that reasonable jury would have reached
different result). The reference was made in a brief statement that occurred
in the course of lengthy testimony during a six-day trial and was not
alluded to in closing argument. In addition, the jurors were already aware
prior to Wotasik’s testimony that uncharged incidents existed. Based on
the record, Defendant has not shown that the jury would have reached a
different verdict without this challenged testimony.

                          Improper Jury Instruction

¶38           Defendant requested that the trial court instruct the jury that
the State was required to prove that he was motivated by a sexual interest.
The State objected, arguing that the lack of sexual interest or motivation was
an affirmative defense and not an element of any of the charged offenses.
The trial court agreed and denied Defendant’s requested instruction but
instructed the jury as follows:

       The defendant has raised the affirmative defense of lack of
       sexual interest with respect to the charged offenses of
       molestation of a child and sexual abuse. The burden of
       proving each element of the offense beyond a reasonable
       doubt always remains on the state. However the burden of
       proving the affirmative defense of lack of sexual interest is on
       the defendant. The defendant must prove the affirmative
       defense of lack of sexual interest by a preponderance of the
       evidence. If you find that the defendant has proven the
       affirmative defense of lack of sexual interest by a
       preponderance of the evidence as to any or all of the counts,
       you must find the defendant not guilty of any such count or
       counts.

On appeal, Defendant claims that the trial court’s failure to instruct the jury
that the State had the burden of proving that he was motivated by sexual
interest when he committed the offenses is reversible error.

¶39           We review a trial court’s refusal to give a jury instruction for
an abuse of discretion. State v. Anderson (Anderson II), 210 Ariz. 327, 343, ¶
60 (2005). We review de novo whether the jury instructions given correctly
stated the law. State v. Orendain, 188 Ariz. 54, 56 (1997).

¶40          Defendant’s argument is focused on the charge of sexual
molestation of a child. A.R.S. § 13-1407(E). As Defendant correctly notes,


                                      11
                            STATE v. GIBSON
                           Decision of the Court

this court has previously found that “sexual interest” is not an element of
the charged offense but instead an affirmative defense regarding motive.
State v. Simpson, 217 Ariz. 326, 329, ¶ 19 (App. 2007). Defendant invites us
to revisit our decision; this we decline to do.

¶41           The trial court properly instructed the jury on the elements of
child molestation, sexual conduct with a minor, and continuous sexual
abuse of a child. None of the offenses includes “sexual interest” as an
element of the offense. The trial court also properly instructed the jury on
the affirmative defense of lack of sexual interest. Furthermore, Defendant
did not argue that he engaged in any of the acts for which he was ultimately
convicted for a “non-sexual purpose” or by mistake or inadvertence; he
maintained that the incidents did not occur, that the victims were lying, and
that the charges were motivated by family members’ financial interest. The
trial court did not abuse its discretion in denying Defendant’s requested
instruction.

                              CONCLUSION

¶42          For the foregoing reasons, we affirm Defendant’s convictions
and sentences.




                                  :ama




                                     12